DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi et al. (U.S. Patent Application Publication 2008/0081247) and further in view of Piecuch et al. (U.S. Patent Application Publication 2009/0181281).
Regarding claim 1, Nakaishi teaches conventional redox flow batteries include a cell frame (20) (paragraph [0003]) comprising a bipolar plate (21) interposed between a positive electrode (5) and a negative electrode (6) (paragraph [0002]-[0004]), and a frame body (22) supporting the bipolar plate (21) from an outer edge of the bipolar plate (21) (as shown in figure 9) (abstract), the frame body having an inlet and outlet slit (i.e., guide grooves) (24) for introducing and draining an electrolyte into the bipolar plate respectively (i.e., manifolds 23A, 23B for feeding and discharging the electrolyte from their respective cells and guide grooves 24 extending continuously from the manifolds for guiding the electrolyte to the electrodes 5, 6) (paragraph [0005]) (see figure 2). 
Further, Nakaishi teaches in their invention the cell frame having introduction-side and drainage-side flow guiding channels (i.e., circulation portion 24A comprising electrolyte guide grooves 24A-1 extending from the manifolds 23A which are use for feeding and discharging electrolytes and rectifying portions 24A-2 for allowing electrolytes flowing through the guide grooves 24A-1) (paragraph [0029]-[0030], [0052]-[0053]) (Note: if electrolytes are feed it is clear that the electrolytes would be discharged). 
Nakaishi teaches a vertical channel and a horizontal channel (as shown in figure 2). 
Nakaishi does not explicitly articulate the specifics of the introduction-side vertical channel branching off the introduction-side flow guiding channel and extending toward, but not directly communicating with, the drainage- side flow guiding channel, a drainage-side vertical channel branching off the drainage-side flow guiding channel and extending toward, but not directly communicating with, the introduction-side flow guiding channel, and one or more horizontal channels communicating with both the introduction-side vertical channel and the drainage-side vertical channel. However, as indicated above, Nakaishi teaches feeding and discharging of the electrolytes through the manifolds (paragraph [0052]) which are connected to the flow guiding channels and the vertical and horizontal channels (as shown in figure 9).
As such, it would be obvious to a person of ordinary skill in the art to appreciate that corresponding vertical and horizontal channels would be required in order to guide the electrolyte through the feeding and discharging process. 

As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell frame of Nakaishi and consider different arrangements to include configurations of channels as those claimed in order to find an optimal design where pressure losses are reduced. Nonetheless, additional guidance is provided below.     

    PNG
    media_image1.png
    416
    891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    433
    media_image2.png
    Greyscale


	As such, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the cell frame of Nakaishi and consider different arrangements to include configurations of channels as those claimed in order to achieve an optimum distribution of fluid flow and prevent deformation of components. 

    PNG
    media_image3.png
    583
    607
    media_image3.png
    Greyscale

	Regarding claims 3-5, Nakaishi teaches the cell frame as described above in claim 1 to include the horizontal and vertical channels. Nakaishi does not explicitly articulate the specifics 
	Therefore, absent criticality of the claimed sizes and shape, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider different sizes of the vertical and horizontal channels to include those recited in the instant claims in order to find an optimal configuration where pressure loss of the electrolyte flowing is reduced.  
	Regarding claim 6, Nakaishi teaches a plurality of cell frames (20) with frame bodies (22) (as shown in figure 9) therefore, a plurality of corresponding components (i.e., diffusion channels, vertical and horizontal channels) are necessarily present.  
	Regarding claims 7-8, Nakaishi teaches the cell frame as described above in claim 1 to include the introduction and drainage flow guiding channel and the diffusion channel. It appears that Nakaishi teaches the introduction and drainage flow guiding channel are provided in the frame body (22) and the diffusion channel in the bipolar plate (21) (see figure 2 and 9). However, since the components are integrated in the cell frame which includes the bipolar plate and frame body as articulated above (as shown in figure 2-4 and 9), it would be obvious to a skilled artisan to consider making one component (i.e., bipolar plate) where the integration of channels is included in order to predictably reduce the utilization of different components hence, reduce costs or additional steps in the manufacturing process.    

    PNG
    media_image4.png
    374
    433
    media_image4.png
    Greyscale

	Regarding claim 9-10, Nakaishi teaches the cell frame in a cell stack for a redox flow battery (paragraph [0003]-[0005], [0036]-[0043]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particular arrangement of the plurality of horizontal channels as recited in the instant claim is not taught or suggested in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.